FILED
                            NOT FOR PUBLICATION                              JAN 23 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SOFIK ASOYAN,                                    No.   15-70781

              Petitioner,                        Agency No. A056-097-917

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Sofik Asoyan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s determination that an alien is removable for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
marriage fraud, and review de novo questions of law. Tamang v. Holder, 598 F.3d
1083, 1088 (9th Cir. 2010). We deny the petition for review.

       Substantial evidence supports the agency’s determination that Asoyan is

removable because she procured admission through a fraudulent marriage. See 8

U.S.C. §§ 1227(a)(1)(A), 1182(a)(6)(C)(i); Nakamoto v. Ashcroft, 363 F.3d 874,

881-82 (9th Cir. 2004) (in determining whether an alien entered into a marriage for

the purpose of procuring admission into the United States, the focus of the inquiry

is whether the couple intended to establish a life together at the time they were

married). Contrary to Asoyan’s contentions, the agency properly relied, in part, on

the state court judgment granting an annulment based on fraud, and Asoyan

acknowledged she had the opportunity to contest those annulment proceedings.

Nakamoto, 363 F.3d at 883 (although the annulment itself was not dispositive, the

state court’s finding that consent to the marriage had been obtained by fraud was

entitled to full faith and credit).

       Asoyan’s contention that the IJ erred in weighing the evidence presented

based on her own assumptions and biases is unavailing.

       PETITION FOR REVIEW DENIED.




                                          2                                    15-70781